

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Exhibit 10.22


ACXIOM CORPORATION
CHIEF REVENUE OFFICER
2013 CASH INCENTIVE PLAN


The Acxiom Corporation Chief Revenue Officer 2013 Cash Incentive Plan (the
“Plan”) has been established by Acxiom Corporation (the “Company”) pursuant to
the 2010 Executive Cash Incentive Plan of Acxiom Corporation (the “2010 Plan”)
in order to encourage outstanding performance from its Chief Revenue Officer.
Subject to applicable law, all designations, determinations, interpretations,
and other decisions under or with respect to the Plan or any award shall be
within the sole discretion of the Compensation Committee (the “Committee”), may
be made at any time and shall be final, conclusive and binding upon all persons.
Awards made pursuant to the Plan to Covered Officers are intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code and the Regulations promulgated thereunder and this Plan shall be
interpreted accordingly. Capitalized terms not otherwise defined herein shall
have the meaning ascribed to them in the 2010 Plan.


Participation


Only the Chief Revenue Officer of the Company is eligible to receive an award
pursuant to the Plan. The Committee intends that any awards payable pursuant to
this Plan be in addition to any awards payable pursuant to the Acxiom
Corporation Executive Officer 2012 Cash Incentive Plan(the “FY13 Inside Plan”).


Incentive Calculation and Payment of Awards


Awards shall be calculated based on the financial results for the Company’s 2013
fiscal year (the “Fiscal Year”) and shall be paid within two and one-half months
following the end of the Fiscal Year. In the event the 2013 threshold target set
forth on Schedule A attached hereto (the “Threshold Target”) is attained, the
Chief Revenue Officer of the Company shall be eligible for an Award at a rate of
$100,000 for each 1% of Qualifying Revenue (as defined in Schedule B attached
hereto); provided, that the maximum opportunity hereunder, when taken together
with any other cash amounts awarded to the Chief Revenue Officer under the 2010
Plan for the Fiscal Year, shall not exceed the maximum cash amount set forth in
Section 5(c) of the 2010 Plan (the “Maximum Opportunity”). The Committee shall
determine the actual amount of an Award by reducing the Maximum Opportunity by
applying the performance criteria set forth on Schedule B.


The targets for the performance criteria set forth on Schedule B shall be
determined by the Committee in its discretion within the first ninety (90) days
of the Fiscal Year. The Committee shall determine whether and to what extent
each performance or other goal has been met. Awards pursuant to the Plan will be
paid solely in cash. Except as the Committee may otherwise determine in its sole
and absolute discretion, termination of the Participant’s
 
 
 

--------------------------------------------------------------------------------

 
employment prior to the end of the Fiscal Year will result in the forfeiture of
the Award by the Participant, and no payments shall be made with respect
thereto. Following the Fiscal Year, the Committee shall certify, in writing,
whether the applicable performance criteria have been achieved and the amounts,
if any, payable to the Participant for the Fiscal Year.


This Program is not a “qualified” plan for federal income tax purposes, and any
payments are subject to applicable tax withholding requirements.


Adjustments for Unusual or Nonrecurring Events


In addition to any adjustments enumerated in the definition of the performance
measure set forth on Schedule A hereto, the Committee is hereby authorized to
make adjustments in the terms and conditions of, and the criteria included in,
awards in recognition of unusual or nonrecurring events affecting the
Participant, the Company, or any subsidiary or affiliate, or the financial
statements of the Company or of any subsidiary or affiliate; in the event of
changes in applicable laws, regulations or accounting principles; or in the
event the Committee determines that such adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan. The Committee is also authorized to adjust
performance targets or awards downward to avoid unwarranted windfalls.
Notwithstanding the foregoing, the Committee shall not make any adjustments to
the Plan that would prevent any Awards made hereunder from qualifying as
“performance-based compensation” pursuant to Section 162(m) of the Code.
 
 

 
 

--------------------------------------------------------------------------------

 

Other Provisions


No Right to Employment


The grant of an award shall not be construed as giving the Participant the right
to be retained in the employ of the Company or any subsidiary or affiliate.


No Trust or Fund Created


Neither the Plan nor any award shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
subsidiary or affiliate and the Participant or any other person. To the extent
that any person acquires a right to receive payments from the Company or any
subsidiary or affiliate pursuant to an award, such right shall be no greater
than the right of any unsecured general creditor of the Company or any
subsidiary or affiliate.


No Rights to Awards


No person shall have any claim to be granted any award and there is no
obligation for uniformity of treatment among Participants. The terms and
conditions of awards, if any, need not be the same with respect to each
Participant. The Company reserves the right to terminate the Plan at any time in
the Company’s sole discretion.


Section 409A of the Internal Revenue Code


This Plan is intended to comply with Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the Code.


Interpretation and Governing Law


This Plan shall be governed by and interpreted and construed in accordance with
the laws of the State of Delaware, without reference to principles of conflicts
or choices of laws. In the event the terms of this Plan are inconsistent with
the terms of any written employment agreement between a Participant and the
Company, the terms of such written employment agreement shall govern the
Participant’s participation in the Plan.



 
 

--------------------------------------------------------------------------------

 

Schedule A


2013 Threshold Target


Performance Measure
Target
   
Operating Income1
 $87,000,000
   



1For purposes of this target, operating income means the Company’s Marketing and
Data Services operating income for the Fiscal Year as reflected on its financial
accounting statements less any expenses or losses attributable to any of the
following: (i) litigation or claim judgments or settlements, (ii) the effect of
changes in tax law, accounting principles or other such laws or provisions
affecting reported results, (iii) accruals for reorganizations or restructuring
programs, (iv) Board-approved acquisitions of significant assets or businesses
and (v) budgeted income of significant businesses discontinued or disposed of by
the Company during the year, for such portions of the year following the
disposition.



 
 

--------------------------------------------------------------------------------

 

Schedule B


General Schedule – Revenue


Performance Goal
 
Target
     
Revenue1
 
 $802,200,000

1Qualifying Revenue is measured by the Company’s Marketing and Data Services
Revenue as reflected on the Company’s financial statements.












 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
